COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-15-00165-CV
Style:                   Kathy Shaw v. Juanita Cesar Worrell
Date motion filed*:      April 16, 2015
Type of motion:          Motion to Vacate Writ of Possession
Parties filing motion:   Pro Se Appellant
Document to be filed:    N/A

Ordered that motion is:
       Granted; if document is to be filed, document due:
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         On April 16, 2015, we denied appellant’s emergency motion for a stay of execution of
         the judgment pending appeal because such a stay was not permitted by statute unless,
         within 10 days of the signing of the judgment, appellant filed a supersedeas bond in an
         amount set by the county court, which had not occurred. See TEX. PROP. CODE ANN. §
         24.007(a) (West Supp. 2014). Because appellant’s motion still does not indicate that
         she timely paid the bond set by the county court, this motion to vacate the writ of
         possession is denied.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: May 7, 2015




November 7, 2008 Revision